UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILL ABERCROMBIE, JR.,
Plaintiff-Appellant,

v.
                                                                      No. 98-1701
NATIONWIDE MUTUAL INSURANCE
COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Joseph H. Young, Senior District Judge.
(CA-97-2557-Y)

Submitted: December 8, 1998

Decided: January 12, 1999

Before ERVIN, WILKINS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Will Abercrombie, Jr., Edgewood, Maryland, for Appellant. Patricia
McHugh Lambert, HODES, ULMAN, PESSIN & KATZ, P.A., Tow-
son, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant, Will Abercrombie, Jr., appeals the district court order
granting the Defendant's motion for summary judgment in his Mary-
land state law action for fraud and negligent misrepresentation. On
appeal, Abercrombie argues that the district court erred in finding that
he failed to create a genuine issue of fact regarding whether the events
giving rise to his action were under the speakers' exclusive control.
He also contends that the court erred in finding that he failed to create
a genuine issue of fact regarding whether his supervisors had reason
to know and negligently failed to inform him of an upcoming policy
decision. Finding no error, we affirm.

Abercrombie worked for Defendant Nationwide Mutual Insurance
Company as a trial attorney from 1979 until his termination in April
1997, with one brief hiatus. It is undisputed that Abercrombie was an
at-will employee. The dispute concerns a change in Nationwide's pol-
icy regarding outside practice of law by its trial attorneys. During all
relevant periods, Abercrombie had an outside practice of law. Prior
to 1989, each regional Nationwide office determined the outside prac-
tice policies for its attorneys. Abercrombie's office, the Maryland
office, permitted its attorneys to engage in an outside practice.

In 1989, Nationwide re-organized its trial attorney offices and
announced their organization into the Nationwide Trial Division.
Supervision of the trial attorneys was by the national corporate head-
quarters in Columbus, Ohio. In 1990, Nationwide announced a policy
prohibiting outside private practice by its attorneys, but permitted
attorneys to submit requests for an exemption to the policy. Aber-
crombie applied for and received an exemption from the policy,
which is what he refers to as his grandfather status. While Abercrom-
bie does not have a document evidencing his status, he stated in his
deposition that his status was communicated to him by Terry Fontane
and John Flynn, two of Abercrombie's supervisors.

Nationwide changed its policy regarding outside private practice in
1995 to prohibit all outside practice by its attorneys, including those
attorneys who received exemptions from the prior policy. John Jones,

                     2
vice-president of the Trial Division, sent Abercrombie a letter on Sep-
tember 4, 1996, stating that Abercrombie's exemption status was
being unilaterally rescinded by Nationwide, and that all outside prac-
tice must be concluded by December 31, 1997. Abercrombie com-
plained of the new policy to Nationwide and received no relief. On
November 4, 1996, Abercrombie informed Nationwide that he
intended to resign effective December 31, 1997. Abercrombie then
failed to comply with new Trial Division guidelines regarding time-
keeping, record-keeping, and file documentation. Abercrombie's
supervisors made several memoranda documenting Abercrombie's
failure to comply with new requirements, particularly time-keeping
and file documentation. Abercrombie stated that because he was leav-
ing Nationwide's employment, he did not intend to follow the new
guidelines. Nationwide terminated his employment on April 10, 1997.

We review summary judgment orders de novo. See Miller v.
Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc). Under
Maryland law, a fraud or negligent misrepresentation claim must be
based upon a false statement concerning a present or past event. See
Weisman v. Connors, 540 A.2d 783, 796 (Md. 1988). A statement
concerning future events, such as Nationwide's statements to Aber-
crombie regarding his ability to continue his private practice of law,
may support a claim for fraud or negligent misrepresentation if it
relates to matters within the speaker's exclusive control and is not
related to an expectation or prediction of future events. See Gross v.
Sussex, Inc., 630 A.2d 1156, 1169 (Md. 1993).

It is clear from the record that Fontane and Flynn's statements
about Abercrombie's grandfather status were not false when made
because all parties agree that Abercrombie received the exemption
and he continued his private practice. In order for Fontane and
Flynn's statements regarding the grandfather status to be actionable,
Fontane and Flynn must have had exclusive control over the future
outside practice policy. Abercrombie recognized that final policy
decisions were made by the national officers of the Trial Division.
Abercrombie's grandfather status was revoked not by Fontane and
Flynn, but by John Jones, a vice-president of the Trial Division. It is
undisputed that Fontane and Flynn did not have exclusive control
over the continuation of Abercrombie's grandfather status. Therefore,
the statements are not actionable.

                    3
Abercrombie's remaining issue that the district court erred in find-
ing that Fontane and Flynn did not know or negligently failed to
inform him that the private practice policy would be changed in the
future is without merit. Abercrombie stated in his deposition that nei-
ther he nor Fontane and Flynn had any knowledge that his grandfather
status would be revoked. In his motion for reconsideration, Aber-
crombie pointed to the note of a management official on July 9, 1990,
that discusses options regarding the private practice policy. The infor-
mal note on a meeting reflects nothing more than the possibility that
the private practice policy may again be changed. This is the only
indication in the record that the private practice policy may be
changed at the time of Abercrombie receiving grandfather status. It
does not support Abercrombie's contention that Fontane and Flynn
knew about an upcoming change and negligently failed to inform him
of the change.

We therefore affirm the order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4